DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “planarizing member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	The limitation “planarizing member” recites the generic placeholder “member” coupled with the functional modifier “planarizing” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 122, shown in applicant’s figure 2, and equivalents thereof.
	 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over INAO (US 2009/0199957) in view of OHSHIMA (US 6,066,562) and FUJISAWA (US 2005/0150860).
	Regarding claim 1, INAO teaches a method of processing a wafer comprising arranging a thermocompression bonding sheet 3 and 4 on a front side of the wafer to cover the wafer, thermocompression bonding to integrate the sheet and wafer, holding the wafer on a side of the thermocompression bonding sheet on a chuck table (processing stand) and grinding the wafer to a desired thickness (paras. 94-106).  INAO does not teach the thermocompression comprises pressing with a planarizing member, supplying grinding water to the back side of the wafer while grinding, or rinsing the thermocompression bonding sheet.  It would have been obvious to one of ordinary skill in the art to press the laminate with a flat heater during bonding, because thermocompression always requires pressing and most hot presses have flat surfaces that would planarize a heated member.  It would have been obvious to one of ordinary skill in the art at the time of the invention to form plural devices on the wafer surface as was common practice in the wafer processing arts. OHSHIMA teaches another method of back side grinding to thin a bonded wafer, wherein grinding water is supplied to a back side of the wafer (col. 6, line 64 – col. 7, line 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to supply grinding water to the back side of the wafer of INAO in a manner taught by OHSHIMA in order to effectively and economically collect to use the powder produced during grinding (OHSHIMA; col. Col. 7, lines 7-9).  FUJISAWA teaches another method of processing a wafer by grinding the wafer held on a chuck table, and subsequently unloading (transferring to the rinsing means) the bonded wafer and rinsing the laminate (para. 27), where such rinsing would rinse at least a periphery of each layer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to unload and rinse the laminate after grinding the wafer in order to clear away grinding chips (FUJISAWA; para. 38).

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified INAO as applied to claim 1 above, and further in view of MIYAKAWA et al. (US 2003/0064579).
 	Regarding claims 3, 4, and 6, INAO teaches utilizing plural adhesive layers 3 and 4, but does not teach the thermocompression bonding sheet is formed from a polyolefin-based sheet or a polyester-based sheet.  MIYAKAWA teaches a method of processing a wafer via bonding plural layers on a device side of a wafer and grinding the opposite side (paras. 3 and 21-22), wherein the thermoplastic comprises polyethylene, polypropylene, polystyrene, polyethylene terephthalate, or polyethylene naphthalate (para. 38).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a protective film sheet material of MIYAKAWA as the thermocompression bonding sheet of INAO because the polyolefin or polyester material of MIYAKAWA has excellent adhesiveness to wafers having fine-pitched projections (MIYAKAWA; para. 16).
	Regarding claims 5 and 7, MIYAKAWA does not teach thermocompression bonding temperature for sheets comprising polyethylene, polypropylene, polystyrene, polyethylene terephthalate, and polyethylene naphthalate as claimed, but it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a typical thermocompression bonding temperature so as to soften the adhesive without running.  INAO teaches thermocompression bonding at temperatures ranging from 40-300 degrees Celsius (para. 101), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to thermocompression bond within the temperature ranges 120-140, 160-180, 220-240, 250-270, and 160-180 degrees Celsius, respectively, because the temperature ranges claimed overlap with those disclosed by INAO (MPEP 2144.05).




Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach a wafer processing method as claimed wherein, after rinsing, locally heating or cooling the thermocompression bonding sheet to induce a temperature difference in the thermocompression bonding sheet and separate the sheet from the front side of the wafer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: FURUYA (US 2011/0297300), LARSON et al. (US 2009/0017248), HORIGOME et al. (US 2006/0134406), KUBOTA (US 2003/0075275), SEDDON (US 2018/0040469), ROBISSA (US 2017/0345695), and FUKUNAGA et al. (US 2005/0191858).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745